Citation Nr: 1209142	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a thoracic spine disability prior to April 17, 2008.

2.  Entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability from April 17, 2008.

3.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to March 1998.

This matter initially came before the Board of Veterans' Appeals (Board) from March 2006, June 2007, and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2010, the Board remanded the appeal for further development.

In a December 2011 rating decision, the RO granted the Veteran's claim of service connection for a lumbar spine disability.  Therefore, the Board finds that this service connection claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

The December 2011 rating decision also combined the Veteran's newly service-connected lumbar spine disability with her older service-connected thoracic spine disability and recharacterized her disability as a single thoracolumbar spine disability.  The RO thereafter granted the thoracolumbar spine disability a 10 percent rating effective from April 17, 2008.  

In summary, because the claimant had already perfected an appeal as to the RO's denial of her claim for an increased rating for her thoracic spine disability before the issue was recharacterized as a thoracolumbar spine disability and because the effective date assigned for the 10 percent rating for her thoracolumbar spine disability is not the date she filed her claim for an increased rating for her thoracic spine disability, the Board finds that the issues on appeal are as characterized on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); Also see Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Finally, the record reflects that the Veteran has recently submitted additional pertinent medical evidence in support of her claims that has not been previously considered by the RO, and a waiver of the RO's initial consideration of the evidence was not provided by the Veteran.  However, in view of the fact that Board's decision is granting a 20 percent rating for both the cervical and thoracolumbar spine disorders (in the case of the cervical spine, the 20 percent rating is being granted even earlier than the date of the medical evidence being submitted by the Veteran), and the Veteran specifies that these documents support ratings of 20 percent, the Board finds it is granting the benefit sought in connection with this additional evidence, and remand for the RO's initial consideration of this evidence is not necessary under 38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  Prior to April 17, 2008, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's thoracic spine disability was manifested by forward flexion of the thoracolumbar spine not greater than 85 degrees or the combined range of motion of the thoracolumbar spine not greater than 235 degrees even taking into account her complaints of pain; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; vertebral body fracture with loss of 50 percent or more of the height; incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 1 week during any 12 month period during this time; or mild incomplete paralysis of the sciatic nerve.

2.  From April 17, 2008, to December 29, 2011, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's thoracolumbar spine disability is manifested by forward flexion of the thoracolumbar spine not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees even taking into account her complaints of pain; guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 2 weeks during any 12 month period during this time; or mild incomplete paralysis of the sciatic nerve.

3.  From December 30, 2011, the evidence demonstrates that forward flexion of the thoracolumbar spine was between 30 and 60 degrees, but not limited to 30 degrees or less, and without favorable ankylosis of the entire spine; incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of more than 2 weeks during any 12 month period during this time or mild incomplete paralysis of the sciatic nerve are also not indicated.  

4.  Prior to October 14, 2010, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's cervical spine disability was manifested by forward flexion not greater than 30 degrees or the combined range of motion of the cervical spine of not greater than 170 degrees even taking into account her complaints of pain; guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 2 weeks during any 12 month period during this time; or at least mild incomplete paralysis of the ulnar nerve.

5.  From October 14, 2010, the preponderance of the competent and credible evidence of record shows that the Veteran's cervical spine disability is manifested by forward flexion of 30 degrees when taking into account her complaints of pain, but not forward flexion of 15 degrees even taking into account her complaints of pain; ankylosis; incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks during any 12 month period during this time; or at least mild incomplete paralysis of the ulnar nerve.

6.  Throughout the entire time frame on appeal, the Veteran's service-connected cervical spine disability has been manifested by bilateral upper extremity radiculopathy with corresponding pain, numbness and diminished sensation.  


CONCLUSIONS OF LAW

1.  Prior to April 17, 2008, the Veteran has met the criteria for a 10 percent, but not greater, rating for her thoracic spine disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 and 8520 (2011).

2.  From April 17, 2008, to December 29, 2011, the Veteran did not meet the criteria for a rating in excess of 10 percent for her thoracolumbar spine disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 and 8520 (2011).

3.  From December 30, 2011, the Veteran has met the criteria for a 20 percent rating for her thoracolumbar spine disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5243 and 8520 (2011).  

4.  Prior to October 14, 2010, the Veteran did not meet the criteria for a rating in excess of 10 percent for her cervical spine disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5242 and 8561 (2011).

5.  From October 14, 2010, the Veteran has met the criteria for a 20 percent rating for her cervical spine disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235 to 5242 and 8561 (2011).

6.  Since March 14, 2007, the Veteran has met the criteria for a separate 10 percent rating for right upper extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2011).

7.  Since March 14, 2007, the Veteran has met the criteria for a separate 10 percent rating for left upper extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in April 2007, July 2008, and July 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the June 2007 and July 2007 rating decisions, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the December 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if these letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters and the rating decisions, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's post-May 2007 treatment records from the Orlando VA Medical Center in substantial compliance with the Board's July 2010 remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was also afforded VA examinations in June 2007, July 2007, and October 2010 which are adequate for rating purposes (the October 2010 VA examination also satisfies the Board's July 2010 remand directives), because they included a comprehensive examination of the claimant that allows the Board to rate the severity of her disabilities under all relevant Diagnostic Codes after, as to the later examinations, a review of the record on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there are no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran asserts that her thoracic spine disability, thoracolumbar spine disability, and cervical spine disability meet the criteria for higher evaluations.  The Veteran and her representative also argue that the claimant is entitled to separate compensable ratings for her radiculopathy.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Most recently, the RO rated the Veteran's service connected thoracic spine/thoracolumbar spine disability as 10 percent disabling effective April 17, 2008, under 38 U.S.C.A. § 4.71a, Diagnostic Code 5237 and her cervical spine disability as 10 percent disabling under 38 U.S.C.A. § 4.71a, Diagnostic Code 5242.

In this regard, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The General Rating Formula for Disease and Injuries of the Spine, provides a 10 percent rating if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, if the combined range of motion of the cervical spine is not greater than 170 degrees, or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine; and a 40 percent rating if there is unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Note(1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

Moreover, the Formula for Rating Intervertebral Disc Syndrome provides a 10 percent rating if her adverse symptomatology includes incapacitating episodes having a total duration of at least 1 week during the past 12 months, a 20 percent rating if her adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks during the past 12 months, and a 40 percent rating if her adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Thoracic Spine Disability prior to April 17, 2008

As to rating the Veteran's thoracic spine disability under the General Rating Formula for Disease and Injuries of the Spine, at the June 2007 VA examination she complained of chronic pain with limitation of motion, stiffness, weakness, and spasms.  The Veteran also complained of severe weekly flare-ups that last hours and were relieved by rest.  However, the Veteran did not complain of radiating pain and denied having any incapacitation episodes.  

On examination, the thoracic spine was negative for spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  It was also opined that that the Veteran did not have muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There were no gibbus, kyphosis, list, scoliosis, or reverse lordosis of the spine.  Motor examination revealed 5/5 strength in all upper and lower extremities.  It was also opined that muscle strength was normal and there was no muscle atrophy.  Sensory examination was also normal at 2/2 in all upper and lower extremities.  Likewise, her reflexes were normal at 2+ in all upper and lower extremities.  

At the July 2007 VA examination, the Veteran complained of chronic pain with spasms but no fatigue, limitation of motion, stiffness, or weakness.  She also complained of moderate flare-ups every two to three weeks that last one to two days and was relieved by rest.  

On examination, the thoracic spine was positive for pain with motion but was otherwise negative for spasms, atrophy, guarding, tenderness, and weakness.  It was once again opined that that the Veteran did not have muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There were no gibbus, kyphosis, list, scoliosis, or reverse lordosis of the spine.  Motor examination revealed 5/5 strength in all upper and lower extremities.  Sensory examination was also normal at 2/2 in all upper and lower extremities.  Likewise, her reflexes were normal at 2+ in all upper and lower extremities.  The range of motion of the Veteran's thoracic spine, taking into account her pain and after repetitive use, was as follows: forward flexion to 90 degrees; backward extension to 30 degrees; left and right lateral flexion to 30 degrees; and left and right rotation to 30 degrees.  Thoracic spine X-rays were normal.  The diagnosis was thoracic spine strain.

VA treatment records document the Veteran's complaints and/or treatment for thoracic spine pain and limitation of motion.  See, for example, VA treatment records dated in October 2007, November 2007, December 2007, January 2008, February 2008, and April 2008.  They are also positive for muscle spasm and tenderness.  See, for example, VA treatment records dated in October 2007, November 2007, January 2008, February 2008, and April 2008.  However, the treatment records do not contain range of motion studies of the thoracic spine that show her lost motion worse than was reported at the June 2007 and July 2007 VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the July 2007 X-ray and November 2007 magnetic resonance imaging evaluation (MRI) were negative for thoracic spine degenerative joint disease or a vertebral body fracture.  

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 10 percent rating for her thoracic spine disability because the record showed that at its worst forward flexion of the thoracic spine was 90 degrees (not less than 85 degrees) or that the combined range of motion of the thoracolumbar spine was 240 degrees (not less than 235 degrees).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  

The Board also finds that the Veteran's functional losses do not equate to the criteria required for a 10 percent rating for her thoracic spine disability because, while VA treatment records document problems with muscle spasm and localized tenderness and the July 2007 VA examiner noted painful motion, no healthcare professional opined that the Veteran had muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour.  See 38 U.S.C.A. § 4.71a.  In fact, the June 2007 and July 2007 VA examiners specifically opined that her thoracic spine disability was not manifested by this adverse symptomatology and these opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.

The Board also finds that the Veteran's functional losses do not equate to the criteria required for a 10 percent rating for her thoracic spine disability because X-rays and magnetic resonance imaging (MRI) taken during this time period are negative for a vertebral body fracture with loss of 50 percent or more of the height.  38 U.S.C.A. § 4.71a.

Consequently, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected thoracic spine disability under the General Rating Formula for Disease and Injuries of the Spine.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5237.  This is true at all times prior to April 17, 2008, and therefore the Board need not further consider staged ratings.  Hart, supra.

As to rating the Veteran's thoracic spine disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and her representative claim that the appellant's adverse symptomatology causes her difficulty, there is no competent and credible evidence in the record of the claimant's thoracic spine disability requiring physician prescribed bed rest for at least 1 weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, at the June 2007 VA examination the Veteran specifically denied having any incapacitation episodes.  Consequently, the Board finds that a higher evaluation is not warranted for her service-connected thoracic spine disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true at all times prior to April 17, 2008, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

However, due to the Veteran's consistent reports of pain in connection with movement of the thoracic spine and other associated clinical findings, the Board will find that the Veteran is entitled to the minimum 10 percent rating assignable for thoracic spine disability for the period prior to April 17, 2008, under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Thoracolumbar Spine Disability from April 17, 2008

As to rating the Veteran's thoracolumbar spine disability under the General Rating Formula for Disease and Injuries of the Spine, at the October 2010 VA examination the Veteran complained of thoracic and lumbar spine pain.  The Veteran also complained of pain, limitation of motion, stiffness, spasms and pain radiating into her right buttock.  She denied a problem with fatigue and weakness.  She also denied having a problem with leg or foot weakness, falls, or an unsteady gait.  She reported that she treats her pain with medication and a brace as needed.  

On examination, the thoracolumbar spine was positive for spasms, guarding, pain with motion, and tenderness but was negative for atrophy and weakness.  Her posture and gait were normal.  It was opined that that the Veteran did not have muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The range of motion of the Veteran's thoracolumbar spine, taking into account her pain and after repetitive use, was as follows: forward flexion to 80 degrees; backward extension to 20 degrees; left and right lateral flexion to 20 degrees; and left and right rotation to 20 degrees.  Her reflexes were normal at 2+ in both lower extremities.  Sensory examination was also normal in both lower extremities.  Motor examination was normal in both lower extremities at 5/5.  It was opined that muscle strength was normal and there was no muscle atrophy.  The diagnoses were thoracic spine and lumbar spine strains.

While VA treatment records document the Veteran's periodic complaints and/or treatment for thoracolumbar spine pain, nothing in these records show her adverse symptomatology worse than was reported at the October 2010 VA examination.  See Colvin, supra.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating for her thoracolumbar spine disability because, at its worst, forward flexion of the thoracolumbar spine was 80 degrees (not less than 60 degrees) and the combined range of motion of the thoracolumbar spine was 180 degrees (not less than 120 degree).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  

The Board also finds that prior to December 30, 2011, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating for her thoracolumbar spine disability because, while VA treatment records document problems with muscle spasm and localized tenderness and the October 2010 VA examiner reported objective evidence of spasms, guarding, pain with motion, and tenderness, the October 2010 VA examiner also opined that her gait and posture were normal and she did not have muscle spasm, guarding, localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  38 U.S.C.A. § 4.71a.  Accordingly, the record does not contain objective evidence of guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

However, the Veteran has recently submitted private medical records from an examination conducted on December 30, 2011, at which time the Veteran demonstrated forward flexion that was found to be limited by 50 percent.  In addition, in comparing this and other findings with the normal ranges of motion of the lumbar spine, the Board finds that these findings would reasonably translate to a finding that forward flexion was limited to 45 degrees, and that the combined range of motion of the thoracolumbar spine was less than 120 degrees.  Therefore, the Board will give the Veteran the benefit of the doubt, and conclude that as of December 30, 2011, she is entitled to a 20 percent, but not greater, rating for here service-connected thoracolumbar spine disability.  This is true only from December 30, 2011, and therefore the Board need not consider additional staged ratings.  Hart, supra.

As to rating the Veteran's thoracolumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and her representative claim that the appellant's adverse symptomatology causes him difficulty, there is no competent and credible evidence in the record of the claimant's thoracolumbar spine disability requiring physician prescribed bed rest for at least 2 weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, at the October 2010 VA examination the Veteran specifically denied having any incapacitation episodes.  Consequently, the Board finds that a higher evaluation is not warranted for her service-connected thoracolumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true from April 17, 2008, and therefore further consideration of staged ratings on this basis is also not warranted.  Hart, supra.

The Cervical Spine Disability prior to October 14, 2010

As to rating the Veteran's cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine, at the June 2007 VA examination the Veteran complained of chronic pain with limitation of motion, stiffness, weakness, and spasms.  The Veteran also complained of severe weekly flare-ups that last hours and were relieved by rest.  However, the Veteran did not complain of radiating pain and denied having any incapacitation episodes.  

On examination, the cervical spine was positive for pain with motion but was negative for spasms, atrophy, guarding, tenderness, and weakness.  Her posture and head position were normal.  It was also opined that that the Veteran did not have muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There were no gibbus, kyphosis, list, scoliosis, or reverse lordosis of the spine.  Motor examination revealed 5/5 strength in all upper extremities.  It was also opined that muscle strength was normal and there was no muscle atrophy.  Sensory examination was also normal at 2/2 in all upper extremities.  Likewise, her reflexes were normal at 2+ in both upper extremities.  The range of motion of the Veteran's cervical spine, taking into account her pain and after repetitive use, was as follows: forward flexion to 40 degrees; backward extension to 45 degrees; left and right lateral flexion to 40 degrees; and left and right rotation to 40 degrees.  Cervical spine X-rays were negative for a fracture but positive for mild degenerative joint disease.

At the July 2007 VA examination, the Veteran complained of pain/numbness radiating into her arms.  On examination, the cervical spine was negative for spasms, atrophy, guarding, pain with motion, tenderness, and weakness.  Her posture and head position were normal.  It was opined that that the Veteran did not have muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There were no gibbus, kyphosis, list, scoliosis, or reverse lordosis of the spine.  Motor examination revealed 5/5 strength in all upper extremities.  Sensory examination was also normal at 2/2 in all upper extremities.  Likewise, her reflexes were normal at 2+ in both upper extremities.  

VA treatment records document the Veteran's complaints and/or treatment for cervical spine pain, limitation of motion, and pain/numbness radiating down her arms into her arms and fingers bilaterally.  Some of the records also noted that her right upper extremity strength was reduced at 4/5.  The VA treatment records are also positive for muscle spasm and tenderness.  When seen in June 2008, cervical spine range of motion was forward flexion to 35 degrees, left and right lateral flexion to 20 degrees, left rotation to 55 degrees, and right rotation to 35 degrees.  The VA treatment records also show her being treated with steroid injections, a cervical collar, and physical therapy.  

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating for her cervical spine disability because, at its worst, forward flexion of the cervical spine was 35 degrees (greater than 30 degrees) and the combined range of motion of the cervical spine was 245 degrees (greater than 170 degrees).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  

The Board also finds that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating for her cervical spine disability because, while VA treatment records document problems with muscle spasm and localized tenderness, the June 2007 and July 2007 VA examiners opined that she did not have muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The June 2007 VA examiner also opined that there was no gibbus, kyphosis, list, scoliosis, or reverse lordosis of the spine.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  38 U.S.C.A. § 4.71a.  Accordingly, the record does not contain objective evidence of guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Consequently, the Board finds that a higher evaluation is not warranted for her service-connected cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5242.  This is true at all times prior to October 14, 2010, and therefore the Board need not further consider staged ratings.  Hart, supra.

As to rating the Veteran's cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and her representative claim that the appellant's adverse symptomatology causes her difficulty, there is no competent and credible evidence in the record of the claimant's cervical spine disability requiring physician prescribed bed rest for at least 2 weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, at the June 2007 VA examination the Veteran specifically denied having any incapacitation episodes.  Consequently, the Board finds that a higher evaluation is not warranted for her service-connected cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true at all times prior to October 14, 2010, and therefore further consideration of staged ratings is not warranted.  Hart, supra.


The Cervical Spine Disability from October 14, 2010

At the October 14, 2010, VA examination, the Veteran complained of neck pain with pain, tingling, and numbness radiating down her arms into her fingers.  The Veteran also complained of pain, limitation of motion, stiffness, and spasms but denied a problem with fatigue and weakness.  She denied having any incapacitation episodes.  She also reported that she treats her pain with medication and a brace as needed.

On examination, the cervical spine was positive for spasms, guarding, pain with motion, and tenderness but was negative for atrophy and weakness.  Her posture and head position were normal.  It was also opined that that the Veteran did not have muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There was no cervical spine ankylosis.  The range of motion of the Veteran's cervical spine, taking into account her pain and after repetitive use, was as follows: forward flexion to 30 degrees; backward extension to 20 degrees; left and right lateral flexion to 30 degrees; and left and right rotation to 50 degrees.  Her reflexes were normal at 2+ in both upper extremities.  Sensory examination revealed decreased pain and light touch sensation in the right fingers.  However, sensory examination was otherwise normal in both upper extremities.  Motor examination was normal in both upper extremities at 5/5 except for 4/5 strength with right elbow flexion.  It was also opined that muscle strength was normal and there was no muscle atrophy.  The diagnoses were cervical spine degenerative joint disease/degenerative disc disease with residual C6-C7 radiculopathy.  A private medical evaluation of the cervical spine in December 2011 reflects that flexion was limited to 22 degrees but not less than 15 degrees.

Therefore, the Board finds that when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses equates to the criteria required for a 20 percent rating for her cervical spine disability because, at its worst, forward flexion of the cervical spine was 30 degrees as of October 14, 2010, and 22 degrees, as of December 30, 2011.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  The Board finds that this is true from October 14, 2010, because this is the first time that the objective evidence of record reflects that the Veteran's adverse symptomatology met the criteria for a higher evaluation and therefore staged ratings are warranted.  Hart, supra.

However, the Board does not find that the Veteran meets the criteria for a rating in excess of 20 percent for her cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine because, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, forward flexion of her cervical spine as seen at her VA examination and in her VA treatment records is at its worst 30 degrees and not the required 15 degrees or less.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  

The Board also does not find that the Veteran meets the criteria for a rating in excess of 20 percent for her cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine because the record is negative for a diagnosis of ankylosis.  In fact, the October 2010 VA examiner specifically opined that the Veteran's cervical spine was not ankylosed and this opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of ankylosis the Board may not rate her disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Consequently, the Board finds that a higher evaluation is not warranted for her service-connected cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine.  This is true at all times from October 14, 2010, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

Likewise, the Board does not find that the Veteran meets the criteria for a rating in excess of 20 percent for her cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome at any time from October 14, 2010, because, while the appellant and her representative claim that her adverse symptomatology causes her difficulty, there is no competent and credible evidence in the record of it requiring physician prescribed bed rest for at least 4 weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, at the October 2010 VA examination the Veteran specifically denied having any incapacitation episodes.  Consequently, the Board finds that a higher evaluation is not warranted for her service-connected cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true at all times from October 14, 2010, and therefore further consideration of staged ratings is not warranted.  Hart, supra.


Radiculopathy

Given the scope of the Veteran's service connected spine disabilities, the argument made by the claimant's representative, the Court's holding in Esteban, supra, and Note 1 to 38 C.F.R. § 4.71a that allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with her service connected spine disabilities, the Board will next consider if she meets the criteria for a separate compensable rating for radiculopathy at any time during the pendency of the appeal. 

In this regard, the Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve in either the major or minor upper extremity.

Similarly, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

As to a separate compensable evaluation for radiculopathy caused by the service connected thoracic/thoracolumbar spine disabilities, the Veteran complained to the October 2010 VA examiner of pain radiating into her right buttock.  Moreover, an August 2008 VA treatment record documents the Veteran's complaints and treatment for pain radiating into her right buttocks.  

However, at the June 2007 VA examination the appellant specifically denied having a problem with radiating pain.  Moreover, when examined in June 2007, July 2007, and October 2010 sensory examination was normal at 2/2 in both her lower extremities, her reflexes were normal at 2+ in both lower extremities, her sensory examination was found to be normal in both lower extremities, and the Veteran's motor examination was normal at 5/5 in both lower extremities.  It was also opined by the June 2007 and October 2010 VA examiners that her muscle strength was normal and there was no muscle atrophy.  

Given the above record, which is negative for any objective evidence of adverse neurological symptomatology, the Board finds that the adverse symptomatology attributable to the service connected thoracic/thoracolumbar spine disabilities does not equate to moderately incomplete paralysis of the sciatic nerve in either lower extremity.  38 C.F.R. § 4.124a.  Therefore, the Board finds that a separate compensable rating for adverse neurological symptomatology caused by the claimant's service connected thoracic/thoracolumbar spine disabilities is not warranted.  This is true for the entire appeal period and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to a separate compensable evaluation for the radiculopathy caused by the service-connected cervical spine disability, not only did the October 2010 VA examiner note that she had a problem with decreased pain and light touch sensation in the fingers of her right hand and 4/5 strength during right elbow flexion, he diagnosed the Veteran with C6-C7 radiculopathy.  Moreover, at the July 2007 and October 2010 VA examination, the Veteran complained of pain radiating into both arms.  Additionally, VA treatment records starting in 2007 document the Veteran's complaints and treatment for pain and/or numbness radiating into both upper extremities with some of these records also noting 4/5 strength in her upper extremities and lost cervical spine motion.  Furthermore, a January 2008 cervical spine MRI was positive for disc herniation and bulging in multiple segments.  

Consequently, since the sensory impairment noted above is consistent with a finding of mild incomplete paralysis of the ulnar nerve throughout the relevant time frame on appeal, the Board will further give the Veteran the benefit of the doubt, and grant a separate 10 percent rating for right upper extremity radiculopathy and a separate 10 percent rating for left upper extremity radiculopathy, each effective from the date of claim for increased rating of March 14, 2007.  

While the claimant has C6-C7 radiculopathy with decreased pain and light touch sensation in the fingers of her hands and 4/5 strength at right elbow flexion, the Board finds that this adverse neurological symptomatology acting alone does not amount to "moderately" incomplete paralysis of the Veteran's ulnar nerve in either the major or minor upper extremity.  38 C.F.R. § 4.124a.  Put another way, the Board finds that because the claimant has no evidence of muscle atrophy, her reflexes, sensation, and motor examinations were normal except for the decreased pain and light touch sensation in the fingers of the hands, and the 4/5 strength during right elbow flexion, her adverse symptomatology does not equate to "moderately" incomplete paralysis of the ulnar nerve in either the major or minor upper extremity.  Id.  Therefore, even higher separate ratings are not warranted.  This is true throughout the period of time during which her claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

Other Back Concerns

Lastly, the Board notes that each of the ways by which the cervical and  thoracolumbar spines are ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both a strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14 (2011).  

Extraschedular Ratings

As to the Veteran's claim that her disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, while some VA treatment records noted that the Veteran was losing some time from work because of her spine disabilities, there simply is no objective evidence that any of the above disabilities resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what she sees and feels such as pain, lost motion, numbness, and tingling and the claimant and others are credible to report on what they can see.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, since the record shows that the Veteran has training as a nurse, the Board notes that it must give her opinions more deference than a lay person's provided she has orthopedic training and participates in her own treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); request denied, 10 Vet. App. 279 (1997); reconsideration denied, 11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. Cir. 1999) (holding that that a registered nurses opinion regarding the etiology of the veteran's disability was not probative medical evidence because the nurse was the veteran's wife, she did not have special knowledge regarding the veteran's disease process, and she had never participated in his treatment).  However, the Board finds more competent and credible the medical opinions as to the severity of her disabilities provided by the experts at the VA examinations than these lay assertions.  Id; Also see Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Conclusion

In adjudicating the current appeal for higher evaluations, the Board has additionally not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that the holding in Rice is not applicable to the current appeal because the Veteran has never claimed that any of the above disabilities prevent her from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, to the extent outlined above, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a 10 percent, but not greater, rating for a thoracic spine disability is granted at all times prior to April 17, 2008, subject to the statues and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability is denied at all times from April 17, 2008.

Entitlement to a 20 percent rating for a thoracolumbar spine disability is granted at all times from December 30, 2011, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for a cervical spine disability is denied at all times prior to October 14, 2010.

Entitlement to a 20 percent rating for a cervical spine disability is granted at all times from October 14, 2010, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for right upper extremity radiculopathy is granted at all times, effective from March 14, 2007, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for left upper extremity radiculopathy is granted at all times, effective from March 14, 2007, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


